Order reversed, without costs of this appeal, and motion granted so far as to vacate the execution issued and to open the default of the defendant Newman and to permit said defendant to serve his answer as proposed within ten days from date of entry of order upon payment by appellant of the costs of the action to date and upon condition that said defendant stipulate for a preference in the trial of the action; provided, however, that the judgment entered shall stand as security pending the determination of the action No opinion. Present — Dowling, P. J., Finch, McAvoy, O’Malley and Proskauer, JJ.